Citation Nr: 0430924	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of an arthrotomy of the left knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus, 
asserted to be secondary to in-service exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied the 
issues of entitlement to a disability rating greater than 
10 percent for the service-connected residuals of an 
arthrotomy of the left knee and entitlement to service 
connection for diabetes mellitus, asserted to be secondary to 
in-service exposure to herbicides.  


FINDINGS OF FACT

1.  A written statement dated in March 2004 reflects the 
veteran's desire to withdraw his appeal of his claim for an 
increased disability rating for his service-connected 
residuals of an arthrotomy of his left knee.  

2.  All relevant evidence necessary for an equitable 
disposition of the service connection claim addressed in this 
decision has been obtained.  

3.  The veteran has a current diagnosis of diabetes mellitus, 
type 2.  The veteran did not have diabetes during active 
military service or within one year following discharge from 
service.  

4.  The preponderance of the evidence is against a finding 
that the veteran had "service in the Republic of Vietnam" 
or that he had actual in-service exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to a disability rating 
greater than 10 percent for the service-connected residuals 
of an arthrotomy of the left knee, by the veteran have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2004).  

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For Service-Connected Residuals Of An 
Arthrotomy Of The Left Knee

The veteran perfected a timely appeal of the February 2002 
rating decision that denied his claim of entitlement to a 
disability rating greater than 10 percent for the 
service-connected residuals of an arthrotomy of the left 
knee.  Thereafter, in a written statement dated in March 
2004, the veteran expressed his desire to withdraw this claim 
from appellate review.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
March 2004 received at the RO in the present case contains 
the veteran's clear desires with regard to his increased 
rating claim.  Thus, as the veteran has withdrawn this issue, 
there remains no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal, and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

II.  Service Connection For Diabetes Mellitus, Asserted To Be 
Secondary To In-Service Exposure To Herbicides

A.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in October 2002, the RO specifically 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  Also, the RO notified 
him that VA would make reasonable efforts to help him obtain 
such necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the veteran was advised of the attempts made to 
obtain evidence and was asked to provide authorization for 
the release of any additional private medical records.  Also, 
the veteran was asked to identify any additional information 
or evidence concerning his records so that VA could try to 
obtain them.  

Further, the February 2002 rating decision, the January 2003 
statement of the case, and the April and December 2003 
supplemental statements of the case, notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his service connection claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
the service connection claim.  

The Board also recognizes that the veteran has not been 
afforded a VA examination regarding his claim for service 
connection for diabetes mellitus, and that VA has not 
obtained an opinion regarding the probable etiology of this 
disability.  The veteran is entitled to a medical nexus 
opinion pursuant to the Secretary's duty to assist where 
there is competent evidence of a current disability and 
evidence indicating an association between the veteran's 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  As indicated, VA concedes the 
current diagnosis of diabetes mellitus.  However, because 
there is no evidence of complaints or treatments for diabetes 
mellitus during service, an etiology opinion linking it to 
service would simply be speculative and of no probative 
value.  With regard to the veteran's claim for service 
connection for diabetes mellitus secondary to Agent Orange 
exposure, the Board notes that the Secretary has specifically 
determined that a presumption of service connection based on 
herbicide exposure is warranted for type 2 diabetes.  
Therefore, the Board concludes that a remand for a VA 
examination with reference to the veteran's claim for 
diabetes mellitus is not necessary.  See 38 C.F.R. § 3.159(d) 
(2003).  

Throughout the current appeal, the RO has made attempts to 
obtain records of treatment identified by the veteran, and 
all available evidence has been associated with the claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's claim for service connection for 
diabetes mellitus, asserted to be secondary to in-service 
exposure to herbicides.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

B.  Factual Background

According to the service personnel records, the veteran 
served with the United States Navy between July 1963 and 
January 1967.  During that time, he had almost 5 months of 
foreign and/or sea service.  His in-service responsibilities 
were described as an aviation electrician's mate.  

Service medical records are negative for complaints of, 
treatment for, or findings of diabetes mellitus.  The 
separation examination, which was conducted in January 1967, 
demonstrated that the veteran's endocrine system was normal.  

A VA examination conducted in March 1974 found no pathology 
associated with the veteran's endocrine system.  The examiner 
did not diagnose diabetes mellitus.  

A VA outpatient treatment record dated in August 1988 
reflects a provisional diagnosis of Type II diabetes mellitus 
(adult onset).  This report indicates that a message was left 
with the veteran's wife to discern whether the veteran was 
interested in attending classes at a Diabetes Education 
Clinic.  

A private medical record dated in January 1991 includes a 
notation that the veteran had been borderline diabetic since 
the age of 43.  This document also notes that the veteran was 
born in March 1945.  Subsequent private medical records 
reflect periodic outpatient treatment for diabetes mellitus 
several times per year.  A private medical report dated in 
August 2002 includes a notation that the veteran has been 
severely obese for most of his adult life.  

C.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See, 38 C.F.R. § 3.309(e), Note 2 
(2004).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2004).  

As the Board has discussed in this decision, the first 
competent evidence of diabetes mellitus occurred in August 
1988.  A VA outpatient treatment record dated in that month 
reflects a provisional diagnosis of Type II diabetes mellitus 
(adult onset).  Significantly, however, the claims folder 
contains no competent evidence associating this disability 
with any incident of the veteran's military duty.  

The veteran does not claim and the record does not reflect 
that the veteran had active service in the Republic of 
Vietnam.  Service personnel records which have been obtained 
and associated with the veteran's claims folder indicate 
that, during his active military duty, he had almost 5 months 
of foreign and/or sea service and that his in-service 
responsibilities included that of an aviation electrician's 
mate.  Significantly, however, the service personnel records 
provide no evidence whatsoever that the veteran served in 
Vietnam.  

On review, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran served in 
Vietnam or that his service in Okinawa involved duty or 
visitation to Vietnam.  Consequently, the veteran is not 
presumed to have been exposed to herbicides.  In this regard, 
the Board acknowledges the veteran's contentions that he 
could have been exposed to Agent Orange during his service in 
Okinawa between 1965 and 1966, when he worked as an 
electrician on aircraft which sprayed defoliants and 
herbicides in Vietnam.  According to the veteran's 
assertions, in repairing as well as in loading and unloading 
equipment from these airplanes, he touched the plane and its 
cargo which could have contained the residue of the 
defoliants and herbicides.  See, e.g., May 2004 hearing 
transcript (T.) at 2-13.  

Significantly, however, the claims folder contains evidence 
of multiple incidents in which the veteran himself admitted 
that he was not actually exposed to Agent Orange.  In 
particular, at a VA outpatient treatment session in November 
1983, the veteran reported that, during active duty in 
Okinawa between 1965 and 1966, he worked (as an electrician) 
on aircraft which carried Agent Orange.  However, the veteran 
also admitted that he "did not actually come in contact . . 
. [with] Agent Orange."  

Additionally, during a VA hospitalization in December 1983, 
the veteran reiterated that, during his active military duty 
in Okinawa between 1965 and 1966, he worked (as an 
electrician) on aircraft which carried Agent Orange.  The 
veteran stated that he was "not aware of any direct contact 
or exposure with that agent."  

A preponderance of the evidence is against a finding that the 
veteran was exposed to herbicide agents in service.  The 
Board acknowledges that the presumption is not the sole 
method for showing causation and that the veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Because diabetes mellitus is a presumptive 
disease, there is no need for proof of direct causation and 
therefore, an analysis pursuant to Combee is not required.



In summary, there is no evidence that diabetes manifested 
itself during service or within one year following discharge.  
Further, the veteran is not presumed to have been exposed to 
herbicides during service and there is no evidence of actual 
in-service exposure to herbicides.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected residuals of an 
arthrotomy of the left knee is dismissed.  

The issue of entitlement to service connection for diabetes 
mellitus, asserted to be secondary to in-service exposure to 
herbicides, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



